         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 1 of 63
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 11, 2019

BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott
               S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government writes regarding Government Exhibits 1333 and 1334, which were
admitted at the conclusion of Paul Spendiff’s testimony this past Friday, and other similar exhibits
that the Government seeks to introduce at trial. These exhibits are highly probative evidence of
the defendant’s state of mind at the time that he was involved in alleged conspiracies to launder
OneCoin fraud proceeds and to commit bank fraud—an issue in dispute in this case. The exhibits
should be admitted for the limited purpose of establishing the defendant’s knowledge and intent,
with appropriate limiting instructions where warranted.

A.     Background

       Prior to trial, as part of its motions in limine, the Government indicated that it intended to
introduce various emails sent to the defendant, not for the truth of their contents, but as relevant
evidence of the defendant’s state of mind during the period of the charged conspiracies.
Specifically, the Government argued:

               [T]he Court should admit evidence of which the defendant was or
               should have been aware, establishing the defendant’s relevant
               knowledge. For example, the Government intends to introduce
               communications sent directly to the defendant by service providers
               of his purported investment funds, informing the defendant that the
               providers were no longer comfortable working with the defendant
               in light of his failure to provide requested information regarding the
               funds’ investors and source of wealth, among other reasons . . . The
               Government also expects to show that the defendant was aware of
               . . . publicly-available information suggesting that OneCoin was
               defrauding its investors.
         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 2 of 63
                                                                                            Page 2


(Doc. No. 158 at 18-19). In his response to the Government’s motions in limine, the defendant
conceded that such evidence would be admissible. In particular the defendant stated:

               Turning to the state of mind evidence that the Government wishes
               to introduce, however, it would appear that such evidence would fall
               into three categories. The first such category is “communications
               sent directly to the defendant by service providers of his purported
               investment funds, informing the defendant that the providers were
               no longer comfortable working with the defendant in light of his
               failure to provide requested information regarding the funds’
               investors and source of wealth.” Defense counsel does not
               anticipate objecting to the introduction of such evidence, as it was
               reviewed by Mr. Scott. On the same grounds, the defense does not
               anticipate objections to the Government’s third category of
               anticipated state-of-mind evidence, “publicly-available information
               suggesting that OneCoin was a defrauding its investors” “that the
               defendant was aware of.”

(Def.’s Opp. at 13) (citations and emphasis omitted).

        On Friday, the Government offered and the Court admitted two communications
constituting such state of mind evidence—Government Exhibits 1333 and 1334—between the
defendant and representatives at Mason Hayes and Curran, an Irish law firm that Scott retained in
connection with his operation of the Fenero Funds. 1 The Government anticipates offering a
number of additional communications of this nature, falling into three broad categories:
(1) communications sent to the defendant showing that the defendant was aware that OneCoin-
related bank accounts, including certain bank accounts of co-conspirator Gilbert Armenta, were
being closed by banks (see, e.g., Exhibits A and B); (2) communications, including Government
Exhibits 1333 and 1334, that service providers sent to the defendant informing him that the
providers were terminating their relationships with the defendant due to concerns about the Fenero
Funds (see, e.g., Exhibits C, D, E, F, G, and H); and (3) communications sent to the defendant
containing or otherwise referencing derogatory information about the OneCoin scheme (see, e.g.,
Exhibit I).

B.     Applicable Law

        “A statement is only hearsay if it is offered ‘to prove the truth of the matter asserted.’”
United States v. Scully, 877 F.3d 464, 474 (2d Cir. 2017) (quoting Fed. R. Evid. 801(c)(2)). Where
a statement is “offered as circumstantial evidence of the defendant’s state of mind, it does not fall
within the definition given by Rule 801(c),” because it is “not offered to prove the truth of the
matter asserted.” Id. (internal brackets omitted) (quoting United States v. Detrich, 865 F.2d 17,
21 (2d Cir. 1988)); see also United States v. Thompson, 279 F.3d 1043, 1047 (D.C. Cir. 2002)
(“An out-of-court statement that is offered to show its effect on the hearer’s state of mind is not

1
  The Government identified Government Exhibits 1333 and 1334—attached hereto as Exhibits
E and F, respectively—as emails that the Government intended to introduce at trial approximately
two weeks prior to trial, on or about October 28, 2019.
         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 3 of 63
                                                                                              Page 3


hearsay under Rule 801(c).”); United States v. Salameh, 152 F.3d 88, 112 (2d Cir. 1988) (admitting
defendants’ possession of “terrorist materials” as non-hearsay evidence of defendants’ state of
mind). “[A] state of mind can be proved circumstantially by statements which are not intended to
assert the truth of the fact being proved.” United States v. Quinones, 511 F.3d 289, 312 (2d Cir.
2007) (quoting United States v. Southland Corp., 760 F.2d 1366, 1376 (2d Cir. 1985).

C.     Discussion

        The three categories of communications described above (collectively, the
“Communications”)—including Government Exhibits 1333 and 1334—are highly probative of the
defendant’s state of mind at the time of the charged conspiracies and constitute relevant, non-
hearsay evidence. The Communications represent critical circumstantial proof that the defendant
was aware that OneCoin was illegal, and therefore go directly to a key issue at this trial, the
defendant’s knowledge. The Communications should be admitted, with appropriate limiting
instructions to the effect that they should be considered for evaluating the defendant’s state of mind
and knowledge, and not for the truth of their contents.

        With respect to the first and second categories of Communications—including Exhibits A
through H attached hereto—those letters and emails show that banks and other providers became
suspicious of both OneCoin and the Fenero Funds, and chose to terminate customer relationships
with the defendant and his co-conspirators in light of those concerns. The closure of bank accounts
that transacted OneCoin proceeds establishes the defendant’s direct knowledge of OneCoin’s
banking troubles, one of the very reasons OneCoin required the defendant’s money laundering
services. See, e.g., Exs. A and B. In one such communication, provided to the defendant by Gilbert
Armenta in January 2016, TD Bank explicitly linked the closure of several Armenta bank accounts
to online information suggesting that OneCoin had used one or more of the accounts to conduct
business. See Ex. A (“It has come to our attention that a company called OneCoin is falsely
representing on its website in communications with customers that it has a banking relationship
with TD Bank. OneCoin is providing information regarding one or more of your TD Bank
accounts a proof of this relationship.”).

        Likewise, letters and emails in which the defendant’s own service providers repeatedly
fired him and the Fenero Funds based concerns around money laundering, source of wealth, and
related issues—even as the defendant continued to work with OneCoin associates well into 2018—
show that the defendant knowingly engaged in the charged crimes. See, e.g., Exs. C, D, E, F, G,
and H. It bears noting that the defendant first received such communications as early as April
2016, before any funds were deposited into the Fenero Fund accounts. See Ex. C (April 6, 2016
email from Appleby Corporate Services Managing Director informing the defendant that: “Our
concern remains that we have not been able to provide anything material to explain, and evidence,
how Irina Dilkinska has accumulated sufficient wealth in order for her company to make the level
of contribution that is intended as a limited partner to Fenero LP . . . Accordingly, at this stage, we
will not be able to go on as authorized representative to the approved manager or approved fund.”).
The communications sent by Mason Hayes and Curran to the defendant over a year later in fall
2017, admitted as Government Exhibits 1333 and 1334, reflect similar concerns. Notably, the
defendant continued to participate in the charged conspiracies after receiving these
communications. See Ex. F (“Given your failure to provide both the information and documents
required by us to identify the beneficial owners of the Companies for our anti-money laundering
         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 4 of 63
                                                                                            Page 4


and counter terrorism purposes and the information required by us to understand the nature of the
activities of the Companies, in addition to resigning as company secretary, we are resigning as
lawyers to the remaining Companies with immediate effect.”). Not long thereafter, in November
2017, a Cayman company named Intertrust notified the defendant that it would no longer “provide
registered office services” to the Fenero entities “as they no longer fit [Intertrust’s] Group Risk
Profile.” See Ex. G. Indeed, the pattern of such emails over time, when coupled with the
defendant’s continued involvement in the charged offenses, is highly probative evidence of his
criminal knowledge and intent.

        Finally, the third category of Communications—including Exhibit I—represent direct
evidence of the defendant’s knowledge regarding the fraudulent nature of the OneCoin scheme
itself. Exhibit I shows that on April 26, 2016, co-conspirator Irina Dilkinska forwarded the
defendant a link to a website in which a certified public accountant (“CPA”) details the various
reasons that OneCoin is a “scam.” See Ex. I-1 at 3, 4 (“OneCoin shows many of the hallmarks of
at least two types of common frauds—the pyramid scheme and the Ponzi scheme . . . In my
professional opinion, OneCoin is a sophisticated example of a classic pyramid and/or Ponzi
scheme with just enough of the sheen of respectability and legitimacy to make it a long-ish con.”). 2
Such evidence establishes that very early on, the defendant knew or should have known that
OneCoin was a fraud scheme, and is especially probative given the defendant’s assertions at trial—
in opening and through his cross-examinations of Government witnesses—that he was unaware
that the OneCoin-derived monies transferred into the Fenero Funds were criminal proceeds.




2
   The Government intends to introduce the content associated with the website link contained in
the email through an agent who has viewed a preserved version of the website as of December 30,
2015—the same day that it was posted, according to the date line at the top of the website post.
The December 30, 2015 preservation of the website is attached as Exhibit I-1. The website was
preserved again as of April 29, 2016, only three days after the defendant received the email from
Irina Dilkinska containing the link. The April 29, 2016 preservation of the website is attached as
Exhibit I-2. The December 30, 2015 preserved version of the website (Ex. I-1) differs from the
April 29, 2016 preserved version of the website (Ex. I-2) only insofar as the addition of a Mirror
article in the “Other Sites that Discuss OneCoin” section on page five of Exhibit I-2, and the
presence of five comments from various other individuals on page six of Exhibit I-2. While the
Government does not intend to introduce the additional material contained in Exhibit I-2, the
consistency of all other content in the December 30, 2015 and April 29, 2016 preservations
establishes what was available to the defendant on April 26, 2016, the day that he received the
email from Irina Dilkinska.
         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 5 of 63
                                                                                        Page 5


D.     Conclusion

        In sum, the Communications are highly probative evidence of the defendant’s state of
mind, in a case where his level of knowledge is a central issue at trial. The Communications are
therefore relevant, non-hearsay evidence, and the Court should admit them. See Quinones, 511
F.3d at 312 (“[A] state of mind can be proved circumstantially by statements which are not
intended to assert the truth of the fact being proved.”). The Court should instruct the jury as
appropriate that the Communications are properly considered not for the truth of their contents,
but as evidence of the defendant’s state of mind and/or knowledge at the time that he received
them.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        by: ___/s/_                   _______________
                                            Julieta V. Lozano/Christopher J. DiMase/
                                            Nicholas S. Folly
                                            Special Assistant United States Attorney/
                                            Assistant United States Attorneys
                                            (212) 637-2438 / 2433 / 1060

cc:    Arlo Devlin-Brown, Esq. (by electronic mail)
       David Garvin, Esq. (by electronic mail)
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 6 of 63




               EXHIBIT A
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 7 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 8 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 9 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 10 of 63




                EXHIBIT B
From:     "Diane Cook" <dcook@zala-group.com>
To:                    Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 11 of 63
          <msscottlaw@gmail.com>
Subject: PRIVILEGED & CONFIDENTIAL; PLEASE DO NOT DISTRIBUTE
Sent:     Wed, 17 Aug 2016 15:07:29 -0700
Sabadell Bank Letter 08-17-2016.pdf

 EXTREMELY PRIVATE; FOR YOUR EYES ONLY; PLEASE DO NOT DISTRIBUTE; PRIVILEGED & CONFIDENTIAL.

 Mark,
 Please find attached a scan of a letter that is being sent to you at the instruction of Gilbert. He will call you later to discuss.
 Thanks
 D
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 12 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 13 of 63




                EXHIBIT C
To:      Jeffrey Kirk[jkirk©applebyglobal.corn]; Gareth Thomas[Gareth.Thomas©estera.corn]
Cc:                     Case 1:17-cr-00630-ER Document
         Nadia Menezes[nmenezes@applebyglobal.corn];             173 Filed 11/11/19 Page 14Estera
                                                          Chloe Harris[charris©applebyglobal.corn]; of 63- BVI - All Users[BVI-
AllUsers©estera.corn]
From:    Mark S. Scott
Sent:    Wed 4/6/2016 10:33:50 PM (UTC)
Subject: Re: New Entity [APPLEBY-VG_FID.FID157151]

Jeff,

I will respond offline. I tried for weeks. Never a response. I received no e-mail on Friday by the way. Furthermore, I asked
for a call more than two weeks ago the first time after receiving the first strange e-mail from Gareth.

You disappeared after our initial call for the engagement. Hope you made it back safely to the island after weeks of travel.

Let's discuss the fees paid and due and move on. I clearly did not receive the service and value I expected. Nadia and Chloe
worked hard and I do not want put them in the same category.

Best,

Mark

Mark S. Scott
Managing Member

Mark S. Scott, P.L.
Attorneys at Law


Sent from my BlackBerry Priv - the most secure mobile device - via the AT&T Network
 FromikirkoappiebygiobaLcom

 Sent:April 6, 2016 22:58
 To:msscottlaw@gmail.com; gthomas@applebyglobal.com
 Cc:nmenezes@applebyglobal.com; charris@applebyglobal.com; AFB-BVI-AllUsers@applebyglobal.com
 Subject:RE: New Entity [APPLEBY-VG_FID.FID157151]


 Mark,

 As you would have seen from my out of office email notifications, I have been travelling recently.

I got back into the office on Monday and per my email to you on Friday (attached), I was expecting a call from
you on Monday. I am available for a call either on my direct office or cell numbers (see signature block below).

 Jeffrey Kirk         Managing Partner   Group Head BVI, Corporate
 Appleby BVI

 Tel (Direct):               + 1 284 393 5318
 Tel (Switchboard):          + 1 284 393 4742
 Tel (Mobile):               + 1 284 340 5318
 Fax:                         + 1 284 494 7279


 jkirk   applebyqlobal.com     www.applebyqlobal.com




                                                              t      OFFICIAL tA27 FIRM
                                                                     2 017' AM1RICA'S CUP



 VCARD I       LINKEDIN I         TWITTER

                                                                                                        MS_USAO_FT_285753
Bermuda . BVI . Cayman Islands . Guernsey   Hong Kong . Isle of Man . Jersey ,,Mauritius %, Seychelles %, Shanghai
                       Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 15 of 63
From: Mark S. Scott [mailto:msscottlaw@gmail.com]
Sent: Wednesday, April 06, 2016 3:40 PM
To: Gareth Thomas
Cc: Nadia Menezes; Jeffrey Kirk; Chloe Harris; AFB - BVI - All Users
Subject: Re: New Entity [APPLEBY-VG FID.FID157151]

Gareth,

I am traveling and will respond in length when I return. In the meanwhile I am working on a transition. You are asking far
more than most banks I am currently communicating with.

I am also at a loss that the Managing Partner of your legal division has failed to respond to my many requests for a call to
discuss the current situation.

There should be some professional courtesy. I am an equity partner in the 35th largest US law firm and I feel I have been
treated like a walk-in. You guys contacted us for business and I took the chance.

You should take the time to ask more questions and better understand the business wed are initiating before taking a
position that is more extreme than any regulatory body. Also, I would expect advice more so than constant questioning.

We will sort this out quickly, including the fees and funds I already have paid.

Best regards,

Mark

Mark S. Scott
Managing Member

Mark S. Scott, P.L.
Attorneys at Law



Sent from my BlackBerry Priv - the most secure mobile device - via the AT&T Network
From:gthomas@applebyglobal.com
Sent:April 6, 2016 20:32
To:msscottlaw@gmail.com
Cc:nmenezes@applebyglobal.com; jkirk©applebyglobal.com; charris(Thapplebyglonal.com; AFB-BVI-AllUsers applenyglonal.com
Subject:RE: New Entity [APPLEBY-VG_FID.FID157151]




Mark

As mentioned to you on several occasions now, Appleby Corporate Services (BVI) Limited's requirements grew in
line with our understanding of the size of investments that you were looking to attract (and had lined up), and the
type of vehicle formed.

As a regulated entity we need to have complete transparency on how the limited partner and her family came to accumulate
such wealth as to be able to warrant such a level of investment in a new fund.

Our concern remains that we have not been provided anything material to explain, and evidence, how Irina Dilkinska has
accumulated sufficient wealth in order for her company to make the level of contribution that is intended as a limited partner to
Fenero LP.

In your letter on Locke Lord letterhead, you have indicated that the investors for the various Fenero funds will be 4 HNW

                                                                                                                     MS_USAO_FT_285754
European families. We have not been able to corroborate by our internet checks which HNW family Irina Dilkinska is part of,
                     Caseany
and you have not provided  1:17-cr-00630-ER
                              information on this. Document 173 Filed 11/11/19 Page 16 of 63

We would require significantly more detail to evidence Irina Dilkinska's source of wealth and which European family she is a
party of.

As mentioned previously, we believe you will find that any bank offshore or onshore would also be asking the same type of
questions in relation to the UBO's source of funds.

Accordingly, at this stage we will not be able to go on as authorised representative to the approved manager or approved fund.
Further, if our compliance requirements are not satisfied by 29 April 2016 we will need to take steps to resign as registered
agent to the approved manager and approved fund and you will need to find a new agent for the entities to be transferred to.

Regards

Gareth


Gareth Thomas             Managing Director l Appleby Corporate Sery ces (BVI) Umted
Appleby BVI
Tel : +1 284 393 5341

a   eb   obal.com




                                                          Off         C Ai tAw



VCARD I      LINKEDIN I         TWITTER
Bermuda    BVI   EA   Cayman Islands   Guernsey   k   Hong Kong   k   Isle of Man   k   Jersey   k   Mauritius   Seychelles   Shanghai


From: Mark S. Scott [mailto:msscottlaw0gmaiLcom]
Sent: Monday, April 04, 2016 6:05 PM
To: Gareth Thomas
Cc: Nadia Menezes; Jeffrey Kirk; Chloe Harris; AFB - BVI - All Users
Subject: Re: New Entity [APPLEBY-VG FID.FID157151]

Gareth,

Please excuse my surprise, I have never had to struggle so much with service providers and certainly have never been
terminated. While I respect your position to a certain degree, at this point no funds have flown or accounts are opened
and we hayed provided more than reasonable KYC. As far as i know you are only missing an affidavit from me, but have a
declaration on my firm's letterhead instead.

I am asking you for a simple request to form a holding company that is immensly important for our business so that we
can close on two transactions through Ireland. This has nothing to do with KYC on other people, just with me. I think I
have been transparant enough for you to know who I am.

It is a bit confusing how your legal side applies for our licenses with the BVI Government and your fiduciary side wants
nothing to do with us???

I will look for someone else to assist us once we jump the next hurdle of the licensing to make you more comfortable
and advise my legal partners of my bizarre experience.

Thanks and best,

Mark

Mark S. Scott
Managing Member

                                                                                                                                         MS_USAO_FT_285755
Mark S. Scott, P.L.
                                Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 17 of 63
Attorneys at Law

Sent from my BlackBerry Priv- the most secure mobile device - via the AT&T Network
From:gthomas@applebyglobal.com
Sent:April 4, 2016 5:21 PM
To:msscottlaw©gmail.com
Cc:jkirk@applebyglobal.com; charris(aapplebyglobal.com; AFB-BVI-AllUsers©applebyglobal.com; nmenezes(aapplebyglobal.com
Subject:RE: New Entity [APPLEBY-VG FID.FID157151]




Mark

We are not able to assist you with the setup of any new vehicle whilst we still have outstanding compliance
requests for Fenero Equity Investments LP, as per my email dated 31 March 2016 (attached for ease of
reference).

At this juncture it would be advisable for you to look at another regulated service provider if you are not able to
provide us with the compliance documentation that we require.

Regards

Gareth



Gareth Thomas               Managing Director   Appleby Corporate Se vices (BVI) Limited
Appleby BVI
Tel : +1 284 393 5341

ano ebvo obal.corn




VCARD I        LINKEDIN I         TWITTER
Bermuda   a   BVI   a   Cayman Islands n Guernsey    a   Hong Kong   Isle of Man   a   Jersey   a   Mauritius n Seychelles n Shanghai


From: MSSLAW [mailto:msscattlaw(agmaiLcom]
Sent: Monday, April 04, 2016 2:02 PM
To: Nadia Menezes; Gareth Thomas
Cc: Jeffrey Kirk; Chloe Harris
Subject: New Entity

Folks,

We were just informed of a Regulatory change in Ireland. BVI LPs can no longer be Shareholders of an Irish Limited. In
order to sustain the structure we already built and relied on for transactions,I would urgently require another BVI LTD to
be formed as the administrative arm of Fenero. It would be 99% owned by the existing LP and 1% by MSS. It should be
called "Fenero Administrative Services Limited"

Please advise how quickly this can be done.

Thanks and best,

Mark

Mark S. Scott, P.L.
Managing Member
                                                                                                                                        MS_USAO_FT_285756
                    Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 18 of 63
Sent from my iPad. Please excuse typos.


The information in this e-mail is confidential and is intended solely for the addressee. Access by any other person to this e-
mail is not authorised. If you are not the intended recipient, please delete this e-mail. Any disclosure of this e-mail or of the
parties to it, any copying, distribution or any action taken or omitted to be taken in reliance on it is prohibited, and may be
unlawful.

Appleby BVI Corporate Services is licensed to conduct Trust Business by the British Virgin Islands Financial Services
Commission.


The information in this e-mail is confidential and is intended solely for the addressee. Access by any other person to this e-
mail is not authorised. If you are not the intended recipient, please delete this e-mail. Any disclosure of this e-mail or of the
parties to it, any copying, distribution or any action taken or omitted to be taken in reliance on it is prohibited, and may be
unlawful.

Appleby BVI Corporate Services is licensed to conduct Trust Business by the British Virgin Islands Financial Services
Commission.

The information in this e-mail is confidential and may be legally privileged. It is intended solely for the addressee. Access
by any other person to this e-mail is not authorised. If you are not the intended recipient, please delete this e-mail. Any
disclosure of this e-mail or of the parties to it, any copying, distribution or any action taken or omitted to be taken in
reliance on it is prohibited, and may be unlawful.

The term "Partner" is a title referring to a partner, employee or consultant of equivalent standing and qualifications of
Appleby BVI which is an Appleby legal practice and a general partnership. A list of the partners of any Appleby
partnership, or of the members, shareholders and directors of any Appleby limited company and of any other non-
shareholders who are termed "Partners" of any legal practice is available for inspection upon request from your relationship
partner. Appleby is an organisation of separate entities and legal practices comprising both corporate and partnership form,
each established to provide legal, fiduciary and administration services under the Appleby name from the numerous
jurisdictions in which it is based.




                                                                                                        MS_USAO_FT_285757
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 19 of 63




                EXHIBIT D
        Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 20 of 63



To:       Angela Nightingale[angela.nightingale©trinityadmin.com]; David R.
Pike[drpike©msicbvi.corn]
Cc:       Frank Farrell[Frank©trinityfundadminie]; CoIm 0Driscoll[codriscoll@dmsbank.com]; John
McCann[John©trinityfundadmin.ie]
From:     Mark S. Scott
Sent:     Wed 3/8/2017 2:15:02 PM
Subject: Re: next steps - Fenero

Dear Angela,

I am sorry to hear that. We would like to pay you for any of the efforts you made on our behalf.
Unfortunately the fund you were to administer was restructured due to to lack of product to
acquire.

Hopefully we get a chance to try again in the future.

Best regards,

Mark

Mark S. Scott
Chief Executive Officer

MSS International Consultants (BVI), Ltd.
BVI Registered and Approved Fund Manager

Email Address: msscott@msicbvi.com
Tel. +1-305-587-4030
Fax +1 786-513-7770


Sent from my BlackBerry Priv - the most secure mobile device

 From: angela.nightingale@trinityadmin.com
 Sent: March 8, 2017 09:10
 To: drpike@msicbvi.com; msscott@msicbvi.com
 Cc: John@trinityfundadmin.ie; Frank@trinityfundadmin.ie; codriscoll@dmsbank.com
 Subject: RE: next steps - Fenero


 Dear David, Mark,

 Further to our email dated February 10th 2017 we note that no progress has been made in providing
 the information necessary for the onboarding the Fenero funds.

 After due consideration, it has been decided not to continue with the Fenero engagement.




                                                                                            MS_USAO_FT_033961
            Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 21 of 63



 With kind regards,

 Please note Trinity has relocated, please update your address on record to 3'd Floor Citrus Grove Goring Ave PO Box 10364 Grand Cayman,
 KY11104 Cayman Islands,

 Angela Nightingale, General Manager
 Tel: (345) 743 6621




www.trinitycayman.com




 From: David R. Pike [mailto:drpike@msicbvi.com]
Sent: February 10, 2017 3:53 PM
To: Angela Nightingale <angela.nightingale@trinityadmin.com>; Mark S. Scott
 <msscott@msicbvi.com>
Cc: John McCann <John@trinityfundadmin.ie>; Frank Farrell <Frank@trinityfundadminie>; Colm
 O'Driscoll (codriscoll@dmsbank.com) <codriscoll@dmsbank.com>
Subject: RE: next steps - Fenero

 Angela,

 Thank you, I will address this list directly.

 David R. Pike
 Director




        NTERNATIONAD CONSULTANTS VI TD
        Relit:elect ond Appoved Fund Monag

 Ritter House, Wickhams Cay II
 P.O. Box 4041, Road Town
 VG1110 Tortola, British Virgin Islands
 Email Address: mailto:drpike     rnsicbvi.com
 Tel. +1-786-261-8160
 Fax +1-786-513-7770




 CONFIDENTIALITY NOTICE:
This e-mail and any attached files from MSS International Consultants (BVI), Ltd. may contain information that is privileged, confidential
 and/or exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby notified that any
 dissemination, distribution or copying of this communication is strictly prohibited. If you received this e-mail by accident, please notify
 the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and from our servers
 to ensure regulatory compliance to protect our clients and business.


 From: Angela Nightingale [              ai to an e a ni&htin ale             in itvacimin.com




                                                                                                                              MS_USAO_FT_033962
          Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 22 of 63



Sent: Friday, February 10, 2017 3:11 PM
To: David R. Pike <drpike@msicbvi.corn>; Mark S. Scott <mssco   sicbvi.corn>
Cc: John McCann <John@trinityfundadmin.ie>; Frank Farrell <Frank@trinityfundadminje>
Subject: next steps - Fenero

 Dear Mark, David,

 Further to our missed call this morning the below bullet points outlining the next steps and the
 information required to move forward;

       • Kindly returned the signed LOE;
       • Kindly sent payment of the onboarding fee;
       • Kindly send the outstanding due diligence items on yourselves per the attached email;
       • Kindly send ALL documentation pertaining to the funds investments or deals;
       • Kindly send ALL shareholder information, including subscription information and due
       diligence;
       • Confirmation of work done to date, including the number of drawdowns;
       • Copies of communications sent to the investors regarding subscriptions, drawdowns or the
       investments status;
       • Confirmation of the date of the first NAV;
       • ALL bank, trading or custody statements from each funds inception, including support for all
       payments made and funds received;
       • Contact information for any bank, brokerage or custody account;
       • Any and all agreements the funds have entered into;
       • Any other documents relating to the funds that are not covered by the above.



 Please note that ALL this information is required for us to complete our onboarding review process.
 Insufficient information on any of the above items means we will be unable to accept appointment as
 administrator. We look forward to receiving the above information by the end of February for us to
 enable us to move forward, further delay will force us to decline the engagement.

 Further please note that our original quotation was built on the understanding we had of the funds
 operations at that time. Should the documents provided indicate a significant difference from our
 understanding we will revise our fees accordingly.

 Thank you

 Angela Nightingale, CAMS General Manager
 Tel: (345) 743 6621
 Main Tel Number 1345 743 6620
 Direct Tel Number 1345 743 6621




 Citrus Grove, 106 Goring Ave, PO Box 10364
 Grand Cayman, Cayman Islands KY1-1004




                                                                                             MS_USAO_FT_033963
          Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 23 of 63



Winner- 2015 Global Custodian Fund Survey

Trinity is a global hedge fund solutions company that is committed to exceeding client expectations with over
two decades of experience.
For more information on our company, our thoughts on the industry and our products and services, please
visit www:trinitycaymamcom

 Disclaimer


 This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom
 they are addressed. If you are not the intended recipient any disclosure, copying, distribution or any action taken or omitted to be
 taken in reliance on it is prohibited and may be unlawful. If you have received this email in error please notify the sender by reply
 and delete this message from your computer.


 Please note that the reliability of this method of communication cannot be guaranteed. It can be intercepted, corrupted, delayed,
 may arrive incomplete, contain viruses or be affected by other interference. We have taken reasonable steps to reduce risks
 against viruses but cannot accept liability for any damage sustained as a result of transmission.


 Please consider the environment - do you really need to print this email?




                                                                                                                                     MS_USAO_FT_033964
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 24 of 63




                EXHIBIT E
To:         David R. Pike[drpike©rnsicbvi.com]; Nicole Huesmann[NHuesmann@rnsicbvi.com]
From:       Mark S. ScottCase 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 25 of 63
Sent:       Sat 9/30/2017 2:11:22 PM (UTC)
Subject:    Fw: MSSi and subsidiaries

Let's discuss transferring files either to Arthur Cox or maybe Ogier has a partner firm we could hire?

David, let's discuss approach to Ogier.



Mark S. Scott
Chief Executive Officer

MSS International Consultants (By!), Ltd.
BVI Registered and Approved Fund Manager

Email Address: msscott@msicbvi.com
Tel. +1-305-587-4030
Fax +1 786-513-7770

Sent from
 From:    my BlackBerry KeyOne device - the most secure mobile device. Please excuse short responses and typos.
        dbiack©mHcie

 Sent: September 30, 2017 9:40 AM
 To: msscott@msicbvi.com
 Cc: Ikearney@MHC.ie; jgulliver@MHC.ie; drpike@msicbvi.com
 Subject: Re: MSSi and subsidiaries


Mark

We will of course facilitate an orderly transition and we will also comply with all our professional duties, including
confidentiality.

We will not however act in any new matter or on any instruction other than in relation to the transfer to your new advisers.

We will let you know the point person on Monday.

Sincerely

Declan Black

On 30 Sep 2017, at 12:04, Mark S. Scott <mssco           sicbvi.co    wrote:


       Dear Declan,

       I have received your voicemail and am outraged by your decision to terminate us as a client due to money
       laundering concerns. You claim that your firm has not been adequately informed about our transactions,
       although we provided explanations of our transactions every time we would ask your firm to form a new
       subsidiary for us. Further, we requested tax advice on several matters. We also had meetings with the
       designated team and explained our business and provided organizational charts.

       If you have not received any updates on transactions for a long period of time it is merely for the fact that
       we have not entered into any.

       As to your stipulation of your money laundering requirements, I can't imagine that a law firm is under
                                                                                                      MSCF_USA0_00007304
        greater scrutiny than a commercial bank. Our firm has active accounts in several countries with major banks,
                        Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 26 of 63
        including in Ireland, of which none of them treats my company as a risk for money laundering or any related
        activities. I am somewhat offended by the tenor of your voicemail in that regard.

        In any event, I expect your firm to prepare and a clean transition of our entities to another advisor and to
        close those entities we no longer have any use for. Please let me know whom in your firm will be our point
        person for that task.

        Again, I expect your law firm to handle this matter discretely and professionally. I will not accept any
        negative fallout from your actions.

        Regards,



        Mark S. Scott
        Chief Executive Officer

        MSS International Consultants (BVI), Ltd.
        BVI Registered and Approved Fund Manager

        Email Address: msscott@msicbvi.com
        Tel. +1-305-587-4030
        Fax +1 786-513-7770

        Sent from my BlackBerry KeyOne device - the most secure mobile device. Please excuse short responses and
        typos.




For information please visit http://www.mhcje or refer to your usual MH&C contact. The information contained in this e-mail may be
confidential and privileged. It is intended only for the addressee(s) stated above. If you are not an addressee, any use, dissemination,
distribution, publication, or copying of the information contained in this e-mail is strictly prohibited. If you have received this e-mail in
error, please immediately notify us by e-mail at rnailOrnhc.ie and delete this e-mail from your system.

Please consider the environment before printing this email




                                                                                                                MSCF_USA0_00007305
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 27 of 63




                EXHIBIT F
To:        Mark S. Scott[msscott@msicbvi.com]
Cc:                      Case 1:17-cr-00630-ER
           Laura Kearney[lkearney©MHC.ie];            Document 173 Filed 11/11/19 Page 28 of 63
                                              John GulliverOgulliver©MHC.ie]
From:      Claire Lord
Sent:      Mon 10/2/2017 4:48:08 PM (UTC)
Subject: Fenero companies
Letter to Mark Scott.pdf
20171002 Ltr re Fenero Equity Investment (Ireland) Limited.pdf
20171002 Ltr re Fenero Equity Acquisition 2 Limited.pdf
20171002 Ltr re Fenero Equity Acquisition 3 Limited.pdf

 Mark

 I refer to your recent correspondence with our Managing Partner, DecIan Black.

 I now attach the following documents:

    1. Letter to you in respect of the resignation of MHC as your lawyers;

    2. Letters to Fenero Equity Investment (Ireland) Limited, Fenero Equity Acquisition 2 Limited and Fenero Equity
       Acquisition 3 Limited in respect of the resignation of MHC Corporate Services Limited as the company secretary
       of these companies. You will recall that we resigned as company secretary for each of these companies with
       effect from 01 August 2018 but the required Forms B10 have yet to be filed duly notifying our Companies
       Registration Office. Each of the attached letters notifies the relevant entity that if the required Forms B10 are
       not filed in our CRO within 21 days we will arrange for a Form B69 to be filed to confirm our resignation

 Regarding the handover of the files that we hold for these companies, please noted the following:

        Fenero Equity Investments Ireland, Limited: This company has an annual return date of 07 October 2017. If
        this company is going to have a 31 December year end, it will need to bring its annual return date forward to 30
        September 2017 and file an annual return online on or prior to 28 October. The signature page for the online
        filing along with financial statements for the period ended 31 December 2016 (which may need to be audited)
        will need to be filed on or prior to 25 November (assuming the online filing is made on 28 October). If the
        company has a different financial year end it should be possible for the company to extend its annual return
        date (again these filings should be made on or prior to 28 October 2017). Your new service providers should be
        able to assist with these processes.

        Fenero Equity Acquisition 2 Limited: This company has an annual return date of 30 November 2017.
        Fenero Equity Acquisition 3 Limited: This company has an annual return date of 01 December 2017.
        We understand from previous correspondence that both of these companies may not be required going
        forward. Assuming that a voluntary strike-off is the preferred option, your new service provider should arrange
        for the required documents to be filed on or prior to the next filing deadline (28 December 2017 and 29
        December respectively 2017).

 We note that each of Fenero TradeNext Holdings Limited, Fenero Securities Trading Limited and Fenero PCT Holdings
 limited were dissolved as of 27 September 2017, 29 September 2017 and 29 September 2017 respectively.

 Once you confirm to us details of your new service provider, we can arrange for the required information and files to be
 handed over to them.

 Regards

 Claire Lord
 Partner
 MASON HAYES & CURRAN
 South Bank House, Barrow Street, Dublin 4, Ireland.
 t +353 1 614 5000 f +353 1 614 5001
 d +353 1 614 5204 m +353 86 8051354
 e clord mhc.ie w MHC.ie




                                                                                                  MS_USAO_FT_237073
          Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 29 of 63


                                                                                                r    4,      id
                                                                                                     DO4 -R29
                                                                                                    DX1I
                                                                                                              0
                                                                                                           hcie




Mark S. Scott
MSS International Consultants (BVI), Ltd.

msscottAmsicbvi.corn


BY EMAIL


2 October 2017                 Your ref:                        Our ref:    44882.1
                                                                            MHC-16373542-1

Matter:     Fenero Equity Investments (Ireland), Limited
            Fenero PCT Holdings Limited
            Fenero Securities Trading Limited
            Fenero TradeNext Holdings Limited
            Fenero Equity Acquisition 2 Limited
            Fenero Equity Acquisition 3 Limited
            (each a "Company" and together the "Companies")


Dear Mark

I refer to your recent correspondence with Laura Kearney and to previous correspondence and
discussions with myself, Ms Kearney and our colleague John Gulliver. I refer also to our
resignation as company secretary of each of Fenero Equity Investments (Ireland), Limited, Fenero
Equity Acquisition 2 Limited and Fenero Equity Acquisition 3 Limited on 1 August 2017.

As you are aware, in April 2016 you engaged Mason Hayes & Curran to act as lawyers for, and
appointed MHC Corporate Services Limited as company secretary of, Fenero Equity Investments
(Ireland) Limited. Similar appointments followed in respect of the five Irish subsidiary companies of
Fenero Equity Investments (Ireland) Limited on various dates during 2016.

Due to issues that have arisen we are not in a position to continue to provide these services. I
summarise these issues in this letter.

1.    Anti-money laundering and counter-terrorism requirements

As we have repeatedly advised you, we are required to obtain details of the ownership and control
structure of every client entity as well as details of the ultimate beneficial owners of such entity with
greater than 25% of the shares or voting rights of the entity or who otherwise exercise control of

                             Neskof k         So                                                      H C,4t,




                                                                                         MS_USAO_FT_237074
          Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 30 of 63




the entity to comply with applicable anti-money laundering and counter terrorism laws and we are
regulated by both the Law Society of Ireland and the Irish Department of Justice in this regard.

At the commencement of our engagement and on subsequent occasions prior to December 2016,
you advised us that you were the sole beneficial owner of Fenero Equity Investments LP (the sole
shareholder of the Companies) ("Fenero LP") and you provided us with documents to confirm this.
We then proceeded to arrange for the Companies to be incorporated and MHC Corporate Services
Limited was appointed as company secretary to each of these Companies and we provided a
registered office address for each of the Companies. Three of the Companies have subsequently
applied to be voluntarily struck-off the Irish register of companies..

You indicated at an early stage of our engagement that, in due course, there were likely to be other
investors in Fenero LP. We explained to you that such investors would be likely to be considered
to be the ultimate beneficial owners of the Irish Companies and that, therefore, we would need to
understand at all times who the investors were and their percentage ownership or voting interest in
Fenero LP (and indirectly in the Irish entities). We also explained to you that as soon as there
were additional investors we would require information about the identity of these investors and
their percentage ownership or voting interest in Fenero LP and, at a minimum, we would require
documents to satisfy our anti-money laundering and counter-terrorism requirements for any
investor holding in excess of 25% of the ownership or voting interest in Fenero LP.

Prior to our meeting in December 2016, you were asked by us if any investors had come on board
and you confirmed that none had. When asked by us at our meeting in December 2016 if this
position had changed, you advised that there were at that time other investors in Fenero LP and
you confirmed that we would be provided with the documents that we needed for these investors
and that your service providers in the British Virgin Islands, Intertrust and Ogier, would assist us in
gathering the documents and information that we required. We also advised you at our meeting in
December 2016 that we would need these documents in order to continue to provide services.

Following this meeting we had regular correspondence with your colleague David Pike in relation
to the documents and information required by us in respect of the investors in Fenero LP. As you
will be aware from our subsequent correspondence on this matter, the information that we have
received to date in relation to the beneficial ownership of Fenero LP has not been adequate for our
purposes and we have advised on several occasions that we require further details.

On 15 February 2017, you advised that you wished us to resign as company secretary of the
Companies. We did not receive confirmation of details of a replacement company secretary and
you subsequently requested that we remain as company secretary while certain matters were
being finalised. On a conference call in early March discussing future options for the Companies,
we advised again that details of the ultimate beneficial ownership of the Companies would need to
be provided to us in order for us to continue to act. We note that we did not receive a response to
the request that we made on 20 July 2017 which was our last request prior to our resignation as
company secretary of each of the remaining Companies on 1 August 2017.

Since our resignation as company secretary of each of the remaining Companies, we were advised
by David Pike that all required information and documents in relation to the beneficial ownership of
the Companies had been provided. In addition, we were separately advised by you that nobody
other than MSSi (being the general partner of Fenero LP) owns the Companies. This information is
not consistent with the information previously provided by you, nor does it provide any detail as to
the source of the funds being utilised by the Companies.

                                                  2
                                                                                       MHC-16373542-1



                                                                                        MS_USAO_FT_237075
         Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 31 of 63




2    Information on Irish activities and transactions

From the outset of our relationship we have requested information on the transactions that Fenero
Equity investments (Ireland) Limited and its subsidiary entities have entered into given that MHC
Corporate Services Limited, as company secretary, is an officer of the Company and in order to
assist us, as company secretary, in compiling the appropriate corporate approval records for
transactions entered into by, and funds flowing to and from, the Companies.

We made it clear in an email from John Gulliver on 02 November 2016 that we would resign as
company secretary of these entities unless we were provided with information in relation to these
transactions. Certain transaction documents were provided to us in respect of one subsidiary entity
and when you attended our office for a meeting in December 2016 you verbally provided further
details on the proposed activities of the subsidiary entities generally. At that meeting, we again
explained in some detail the requirement to have all transactions and significant funds flow
documented at the Irish company level so that appropriate corporate governance standards were
being met and so that we could continue to act as company secretary. You then committed to
providing us with documents in respect of transactions entered into.

However, despite various requests, we have not received adequate details of transactions entered
into by any of the Companies and the only board meetings that have been held by the Companies
have been to approve initial post-incorporation matters.

Given your failure to provide both the information and documents required by us to identify the
beneficial owners of the Companies for our anti-money laundering and counter terrorism purposes
and the information required by us to understand the nature of the activities of the Companies, in
addition to resigning as company secretary, we are resigning as lawyers to the remaining
Companies with immediate effect.

By way of follow-up to our letters of resignation as company secretary of each of Fenero Equity
Investments (Ireland), Limited, Fenero Equity Acquisition 2 Limited and Fenero Equity Acquisition 3
Limit, please find attached notices to each of these companies requesting that the relevant filings
be made in relation to the resignation of MHC Corporate Services Limited as company secretary
and outlining the steps that we will have to take if this is not attended to.

Yours sincerely


Sent by email, no signature


Claire Lord
MASON HAYES & CURRAN




                                                  3
                                                                                    MHC-16373542-1



                                                                                    MS_USAO_FT_237076
             Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 32 of 63
                                    MHC Corporate Services Limited
                         6th Floor, South Bank House, Barrow Street, Dublin 4




Fenero Equity Investment (Ireland) Limited
6th Floor
South Bank House
Barrow Street
Dublin 4


Dated: 02 October 2017


Re: Notice pursuant to section 152 of the Companies Act 2014 (the "2014 Act")


Dear Sirs,

We refer to the above and to our letter of resignation dated 01 August 2017.

We note that the Company has failed to send, in accordance with section 149(8) of the 2014 Act, a
notification, in the prescribed form, to the registrar of companies (the "Registrar"), of the fact of
MHC Corporate Services Limited having ceased to be secretary of Fenero Equity Investment
(Ireland) Limited (the "Company").

This letter is to request that the Company send the required notification of that resignation in the
prescribed form to the Registrar of the Companies in accordance with section 149 (8) of the 2014
Act.

Please note that if the Company fails to comply with this request within 21 days from the date of
service of this notice on the Company, we will forward to the Registrar and to the officers of the
Company a copy the notice of resignation together with:

(i)      in the case of the Registrar, such additional information as may be required by the
         Registrar (which may include a declaration stating the names of the persons who, to our
         knowledge, are officers of the Company); and

(ii)     in the case of every other person forwarded as mentioned above, a written request of the
         person that he or she take such steps as will ensure that the failure of the Company to
         comply with the notice continues no further.




For and on behalf of
MHC Corporate Services Limited




                                   Registered in Ireland, Company Number 290552
                      Registered Office: 6th Floor, South Bank House, Barrow Street, Dublin 4
       Directors: Liam Brazil, Florian Breathnach, Martin Kelleher, Justin McKenna and Christine O'Donovan
                                                                                                  MHC-16395966-1




                                                                                                 MS_USAO_FT_237077
             Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 33 of 63
                                    MHC Corporate Services Limited
                         6th Floor, South Bank House, Barrow Street, Dublin 4




Fenero Equity Acquisition 2 Limited
6th Floor
South Bank House
Barrow Street
Dublin 4


Dated: 02 October 2017


Re: Notice pursuant to section 152 of the Companies Act 2014 (the "2014 Act")


Dear Sirs,

We refer to the above and to our letter of resignation dated 01 August 2017.

We note that the Company has failed to send, in accordance with section 149(8) of the 2014 Act, a
notification, in the prescribed form, to the registrar of companies (the "Registrar"), of the fact of
MHC Corporate Services Limited having ceased to be secretary of Fenero Equity Acquisition 2
Limited (the "Company").

This letter is to request that the Company send the required notification of that resignation in the
prescribed form to the Registrar of the Companies in accordance with section 149 (8) of the 2014
Act.

Please note that if the Company fails to comply with this request within 21 days from the date of
service of this notice on the Company, we will forward to the Registrar and to the officers of the
Company a copy the notice of resignation together with:

(i)      in the case of the Registrar, such additional information as may be required by the
         Registrar (which may include a declaration stating the names of the persons who, to our
         knowledge, are officers of the Company); and

(ii)     in the case of every other person forwarded as mentioned above, a written request of the
         person that he or she take such steps as will ensure that the failure of the Company to
         comply with the notice continues no further.




For and on behalf of
MHC Corporate Services Limited



                                  Registered in Ireland, Company Number 290552
                      Registered Office: 6th Floor, South Bank House, Barrow Street, Dublin 4
       Directors: Liam Brazil, Ronan Breathnach, Martin Kelleher, Justin McKenna and Christine O'Donovan

                                                                                               MI-IC-16396024-1




                                                                                               MS_USAO_FT_237078
             Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 34 of 63
                                    MHC Corporate Services Limited
                         6th Floor, South Bank House, Barrow Street, Dublin 4




Fenero Equity Acquisition 3 Limited
6th Floor
South Bank House
Barrow Street
Dublin 4


Dated: 02 October 2017


Re: Notice pursuant to section 152 of the Companies Act 2014 (the "2014 Act")


Dear Sirs,

We refer to the above and to our letter of resignation dated 01 August 2017.

We note that the Company has failed to send, in accordance with section 149(8) of the 2014 Act, a
notification, in the prescribed form, to the registrar of companies (the "Registrar"), of the fact of
MHC Corporate Services Limited having ceased to be secretary of Fenero Equity Acquisition 3
Limited (the "Company").

This letter is to request that the Company send the required notification of that resignation in the
prescribed form to the Registrar of the Companies in accordance with section 149 (8) of the 2014
Act.

Please note that if the Company fails to comply with this request within 21 days from the date of
service of this notice on the Company, we will forward to the Registrar and to the officers of the
Company a copy the notice of resignation together with:

(i)      in the case of the Registrar, such additional information as may be required by the
         Registrar (which may include a declaration stating the names of the persons who, to our
         knowledge, are officers of the Company); and

(ii)     in the case of every other person forwarded as mentioned above, a written request of the
         person that he or she take such steps as will ensure that the failure of the Company to
         comply with the notice continues no further.




For and on behalf of
MHC Corporate Services Limited



                                   Registered in Ireland, Company Number 290552
                      Registered Office: 6th Floor, South Bank House, Barrow Street, Dublin 4
       Directors: Liam Brazil, Fionan Breathnach, Martin Kelleher, Justin McKenna and Christine O'Donovan

                                                                                               MHC-16396043-1




                                                                                                MS_USAO_FT_237079
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 35 of 63




               EXHIBIT G
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 36 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 37 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 38 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 39 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 40 of 63
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 41 of 63




               EXHIBIT H
To:         Mark S. Scott[msscott@msicbvi.corn]
From:                   Case
            CoIm O'Driscoll     1:17-cr-00630-ER
                            I DMS Bank & Trust Ltd   Document 173 Filed                11/11/19 Page 42 of 63
Sent:       Mon 2/5/2018 7:44:17 PM (UTC)
Subject:    RE: DMS Bank & Trust Ltd - MSS International Consultants BVI Ltd

 Hi Mark,

 Apologies for the manner in which this was handled and I do appreciate your frustrations. Unfortunately, due to increasing
 compliance and regulatory scope the industry is becoming very constrained in its client parameters.

 For the little it is worth, it was a pleasure dealing with you and I do genuinely wish you every success with your future endeavours.

 Kind regards,
 Colm

                                                            CSLM       DRIESC
                                                            MANA

                                                                   . 34 749279;        34.   92.90229   leg codriscoll©drnsbank.com    dms    ikcorn

                                                            DMS House, P.O. Box 2587, 20 Genesis Ciose    George Town   Grand Cayman   KY1    Cayman Islands
                                                                                                                                       -110




 B      A    N    K        &       -T   R    U
 From: Mark S. Scott [mailto:msscott@msicbvi.corn]
 Sent: Wednesday, January 31, 2018 8:05 AM
 To: Colm O'Driscoll I DMS Bank & Trust Ltd <codriscoll@dmsbank.com>
 Cc: Albert Chin I DMS Bank & Trust Ltd <achin@dmsbank.com>; David R. Pike <drpike@msicbvi.com>
 Subject: FW: DMS Bank & Trust Ltd - MSS International Consultants BVI Ltd
 Importance: High

 Dear Colm,

 I am in receipt of the attached Suspension Letter and I am aware once these are issued, there is no turning back. However, I
 wanted to express to you my utter surprise and deep disappointment in how this situation was handled.

 We have always been completely forthcoming with you and were never hesitant to share whatever information you requested.
 Having been a material client of DMS for some time now and having helped your organization in hard times financially, and waiving
 many of my rights upon default of our loan to you in expectation of a long fruitful relationship, should have at least afforded me a
 friendly preliminary telephone call before simply sending me one of those end of the day terminations.

 Please wire all of our remaining funds to the following account in US-$ at your earliest convenience:

 City National Bank of Florida, 25 W. Flagler Street, Miami, FL
 Acct: 1754927951
 ABA: 066004367
 Swift: CNBFUS3M
 Beneficiary: MSS International Consultants, LLC

 Thank you for the past services to us. We wish you the best of luck with your future endeavors.

 Best regards,

 Mark

 Mark S. Scott
 Chief Executive Officer



                                                                                                                           MS_USAO_FT_164828
  tviti$53i                        Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 43 of 63

W1:1,•WEN.B.KROKM:40.143•WAMA1401/11711B....


Floor 2, Romasco Place
Waterfront Drive PO Box 4541 Road Town, Tortola
VG1110, British Virgin Islands
Tel +1-305-587-4030
Fax +1-786-513-7770

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from MSS International Consultants (BVI), Ltd. may contain information that is privileged, confidential and/or exempt from disclosure under
applicable law. If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and from our
servers to ensure regulatory compliance to protect our clients and business.




From: DMS Bank - MB - Inquiries [mailto:In
Sent: Tuesday, January 30, 2018 5:25 PM
To: Mark S. Scott <msscott@msicbvi.corn>; David R. Pike <drpike@msicbvi.corn>
Subject: DMS Bank & Trust Ltd - MSS International Consultants BVI Ltd

Dear Client,

Please see the attached suspension letter for your attention.

Regards,



                                     DMS BANK        N 4„URIES




                                     t..5. +1.34.5.949.2777 •   Inquiries(admsbank.corn • 0. drnsbanlk..corn.


                                     DMS House, P.O. Box 2.587, 20 Genesis Close • George. Town • Grand Cayman • KY        103 • Cayman Islands




                                                                                                                                                MS_USAO_FT_164829
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 44 of 63




                 EXHIBIT I
From:      "Irina Dilkinska" <irina@onecoin.eu>
To:                       Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 45 of 63
           <msscottlaw@gmail.com>
Subject:   media and false accusations
Sent:      Tue, 26 Apr 2016 09:25:26 +0300

 https://www.tyracpa.com/onecoin-is-a-scam/

 Morning Mark, in the light of our conference call yesterday and further discussions, please see the link above. Let’s discuss at your
 earliest convenience because this guy is writing such stupid things for a second time. He is based in US.

 As per the other aspect of our previous conversations – regarding the “template” letter as answer of such allegations I will send
 you some materials we have prepared for EU as regulations are mostly similar in definitions for your assessment.

 Thank you very much!
 Kind Regards
 Irina
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 46 of 63




              EXHIBIT I-1
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Killeen,
                                                                               11/11/19        PageTX 47 of 63




                                                                                                                 254.449.7995




       ABOUT           ACCOUNTING                  TAX SERVICES                  CONSULTING    PAYMENTS           CONTACT




ONECOIN IS A SCAM
December 30, 2015 by Jason Tyra — Leave a Comment

UPDATE: If OneCoin is still participating in “voluntary monthly audits,” Semper Fortis isn’t doing
them. According to Georgi Kaloyanov, the firm’s managing partner, Semper Fortis performed just
two monthly audits “regarding the consistency of the block regarding OneCoin” [sic] and hasn’t
worked with the company since August of 2015.




I had an unusually long conversation recently with a potential client regarding the tax
consequences of virtual currency mining and trading. This particular individual was heavily
invested in OneCoin, which I had not heard of prior to her call. I am always excited to learn about
something new, so I asked for more details. However, as this person told me more about OneCoin,
my auditor’s fraud warning antennae began to twitch.

I have been working in the virtual currency space for several years, which is about three lifetimes
for the virtual currency ecosystem. I have seen many virtual currency startups come and go for a
variety of reasons, but very often due to theft and fraud. Before that, I worked in public accounting,
consulting, and retail banking. In my experience, no one likes to be told that they have been
suckered- even less so by someone they don’t know and trust. I think I will not get any new
business from the potential client who explained OneCoin to me. Nevertheless, I wanted to offer
my current impression of OneCoin and point out a few things to potential investors.

WHAT IS ONECOIN?
OneCoin is a proprietary digital currency created by One Coin Limited, a Gibraltar based company.
Unlike Bitcoin, which is based on an open-source, non-proprietary platform and mining network in
which anyone can (theoretically) participate, OneCoin is currently owned and controlled by just one
organization of related party affiliates. Users who want to invest in OneCoin must first purchase a
https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                                      1/8
                 Case 1:17-cr-00630-ER  OneCoin is a Scam - 173
                                             Document       Jason M.Filed
                                                                     Tyra, CPA, PLLC | Killeen,
                                                                            11/11/19        PageTX 48 of 63

“package” that claims to show them how to make money trading assets such as gold and
cryptocurrencies online. The lower packages also include books such as Napoleon Hill’s “Think
and Grow Rich” that are either in the public domain or can be obtained at very low cost from other
sources.

Users who want to participate in mining must be inducted by another user who is already a
member of the network and then purchase tokens that are exchanged for mining activity. Earlier
users share in the “profits” earned by users they recruit.

OneCoin is not actively traded on any known exchange or trading platform that handles digital
currencies. The only place it appears to be listed at all (besides OneCoin’s own website and its
affiliates) is xcoinx, a seemingly defunct or perpetually incomplete website. The xcoinx website
contains several “coming soon” sections and content referencing a hack that appears to be lifted
straight from another well-known trading platform’s website. In fact, all of the sites pushing or
promoting OneCoin have the same anonymous, amateurish feel to them, as if they were thrown
together quickly/cheaply and have not been well maintained.

US participants in OneCoin’s program received a note by e-mail last fall explaining that US trading
and withdrawals to US customers had been suspended pending registration with the relevant
regulators. OneCoin balances remain inaccessible with no clear timeline as to when they will be
available to US users. It isn’t clear what regulators OneCoin (a non-US company) believes itself
beholden to or why, but the Securities and Exchange Commission and the Commodities Futures
Trading Commission were both cited in the e-mail as regulators with whom the company may need
to register before reopening to US persons.

WHAT DO SCAMS LOOK LIKE?
The Association of Certified Fraud Examiners, of which I am a member, has identified the following
indicators of common scams:

    The investment opportunity promises “guaranteed” returns.
    The opportunity is described as “once-in-a-lifetime,” or pressures you to buy immediately
    “before it is too late.”
    The deal sounds too good to be true. Compare any promised return with the returns on well-
    known stock indexes.
    The investment offer was unsolicited.
    You are unable to find any public information about the investment opportunity. Often, this is
    explained away as the investment being “by invitation only” and a “secret that is best kept, lest
    too many people get involved.”
    The opportunities or people touting them are located outside of the United States. This
    particular point gives the scam an exotic feel and includes the idea (real or implied) that profits
    can be squirreled away offshore and away from the taxing authorities.
    You do not know the person who is contacting you, or they are just an acquaintance.


What about OneCoin? According to OneCoin’s website:

https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                         2/8
                    Case 1:17-cr-00630-ER OneCoin is a Scam - 173
                                              Document        Jason M.Filed
                                                                       Tyra, CPA, PLLC | Killeen,
                                                                              11/11/19        PageTX 49 of 63

“OneCoin provides a once in a lifetime opportunity, revolutionizing the business world of todays
digital economy. The OneCoin concept is born out of the success of the pioneering cryptocurrency,
Bitcoin. It all started back in 2009 when a new digital currency was introduced to the internet and
financial world. Only in 2013 this currency has seen a 75 times increase in its starting price. It
started at a price of only 0.10 USD per coin and has been traded for over 1.100 USD per coin.
Through its success Bitcoin popularized cryptocurrency paved the way for more innovative and
better concept. The opportunity has now opened for you to be part of the next big winner in digital
currency, OneCoin. OneCoin has the ambition to become the next big cryptocurrency as it uses
the latest technology, provides long term value to its investors and has a well thought through
concept. This opportunity is only available through a strict by invitation basis, providing you the
knowledge you need to succeed in the world of crypto-currency.” [sic]

Notice any similarities between the ACFE’s list and OneCoin’s model and marketing materials?

Also, note the numerous references to Bitcoin, which is not affiliated with or even terribly similar to
OneCoin. You may have noticed that OneCoin associates itself with Bitcoin at every possible
opportunity in its marketing materials and on its website.

THE VERDICT
Unfortunately, frauds are often difficult to prove, even when losses start to add up. There is a fine
line between a bad investment or bad management and an operation whose intent was to dupe
unsuspecting investors all along. However, OneCoin shows many of the hallmarks of at least two
types of common frauds- the pyramid scheme and the Ponzi scheme.

If you’ve made it this far, then you’ve likely done a little research on your own and are looking for
confirmation for your own conclusion (either for or against). With an operation as vague and
opaque as OneCoin, we may not know for sure for many months, or even years, but I think it will
likely be sooner than that.

For what it’s worth, here are my thoughts on OneCoin:

    Assuming for a moment that you could withdraw or trade them, which at least US users are
    unable to do for the moment, with whom would you trade? Where would you send them? They
    aren’t accepted anywhere as payment. No known entity makes a market for OneCoin or offers
    the ability to cash out to fiat currency, which will be a requirement in order to implement the
    payment card functionality promised by the company’s marketing materials. Today, it looks like
    your only potential counter parties are other OneCoin users. This is a great deal for early
    adopters who are in a position to sell their appreciated holdings, but not so much for later ones
    who buy in as an investment.
    OneCoin’s recruitment model clearly meets the definition of a multilevel marketing program. The
    problem with multilevel marketing schemes is that they are mathematically unsustainable- there
    aren’t enough potential recruits for the pyramid to go more than few levels deep. Once again,
    this is a great setup for early adopters, but few others should expect to earn much, if anything,
    from downstream recruits.

https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                           3/8
                    Case 1:17-cr-00630-ER    OneCoin is a Scam - 173
                                                 Document        Jason M.Filed
                                                                          Tyra, CPA, PLLC | Killeen,
                                                                                 11/11/19        PageTX 50 of 63

    OneCoin’s materials are heavy on jargon and rhetorical hand waving, but light on substantive
    technical or financial details. The company heavily promotes itself by citing the distinguished,
    but uncorroborated resume of its founder, and association with others rather than standing on
    its own history or accomplishments.
    The company proudly points out that an independent auditor reviews its blockchain and issues
    a report on a monthly basis, but this is hardly conclusive evidence for or against OneCoin as a
    scam. Semper Fortis appears to be a reputable firm actually in operation in Bulgaria. They
    probably do quality work, but their work doesn’t prove what OneCoin says it does. Even if it did,
    OneCoin has deliberately misrepresented the existence and frequency of Semper Fortis’ attest
    work. The report addresses only the claims made by the company in reference to the OneCoin
    blockchain, which was created by and is controlled by One Coin Limited. It does not address the
    solvency, financial structure or business model of the company specifically or OneCoin more
    generally. It is not an auditor’s report within the legally accepted meaning in the United States or
    as generally understood with respect to financial statement audits. The auditor was not engaged
    and makes no attempt to evaluate anything about OneCoin except whether the technical
    representations made by the company are an accurate reflection of the way its blockchain
    works. This is important because the report can be true and correct in every respect and
    OneCoin can still be a scam.


THE BIG PICTURE
In my professional opinion, OneCoin is a sophisticated example of a classic pyramid and/or Ponzi
scheme with just enough of the sheen of respectability and legitimacy to make it a long-ish con.
Here is how I think it works:

    The first phase of the con is the sale of basically worthless self-help type investor education
    materials while building hype around OneCoin and perhaps seeking outside investment in the
    company itself. The perpetrators also use this period to build up OneCoin’s legend with public
    appearances (see the conference talk given by OneCoin’s founder at the link below), paid
    advertising (the fake profile in Forbes cited by CoinTelegraph), and fake or massively overstated
    trading and price appreciation history (the whole xcoinx website). The user pyramid fills out
    during this phase with early adopters aggressively recruiting downstream users. If investors are
    involved, they are likely of the small, non-accredited type. Venture capitalists and institutions will
    be put off by opaque or incomplete business plans or by due diligence work that says that the
    founders have checkered histories and will stay away.
    In phase two, the cash taken in by some parts of OneCoin’s operations will likely be used to
    fund limited withdrawals by early adopters. This fuels the hype, since early users who make
    money (and don’t know they are the beneficiaries of a Ponzi scheme) become OneCoin’s most
    vocal supporters. The most important aspect of this phase is to control withdrawals through a
    combination of greed (“you’ll miss out on future gains!”) and lies (“regulators / hackers / banks
    have disrupted withdrawals at present”) to ensure that the scam isn’t brought down early by a
    run. Exposure driven by people unaffiliated with the scam will bring in new money and also
    encourage ambivalent or dubious investors to stick around in the fear that they might miss out
    on “the next Bitcoin.”

https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                              4/8
                   Case 1:17-cr-00630-ER   OneCoin is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Killeen,
                                                                               11/11/19        PageTX 51 of 63

    In the final phase, OneCoin will collapse as the founders take their profits and disappear. With
    no one supporting the scam, OneCoin will begin to crumble. The percentage of trading activity
    that wasn’t fabricated may continue on its own momentum for some time before users realize
    that something has changed. Trading volumes will fall and withdrawals will slow down before
    stopping altogether. Tech support and customer service will become unresponsive. If the
    founders don’t disappear outright, then the company may falsely claim that an outside influence
    is preventing them from making good and pledge to work diligently to restore operations.
    However, normal operations will never be restored. The key aspect of the final phase is that it
    must occur before users start to realize that OneCoins can’t be used anywhere, are illiquid, and
    actually kinda suck as an investment. That is why I believe the lifecycle of this operation is likely
    to be measured in months, rather than years.


I believe that OneCoin is somewhere between late phase two and early phase three.

WHAT CAN YOU DO?
The IRS has special rules for victims of Ponzi-type schemes. Generally speaking, Ponzi losses get
ordinary loss treatment rather than capital loss treatment, which increases the amount that can be
deducted in the year of the loss. If I’m right and you’ve lost on OneCoin, you may be able to lessen
the blow by deducting those losses at tax time. You may also be able to obtain some measure of
relief by contacting the Federal Trade Commission or another regulator charged with protection of
consumers. Contact us for more information.

If you have something to add to the discussion surrounding OneCoin, please comment below.

OTHER SITES THAT DISCUSS ONECOIN
    Here is an article published by CoinTelegraph that provides a few (mostly incidental) details
    suggesting that OneCoin is not what it seems.
    Here is another article from InsideBitcoins that expands on some of the CoinTelegraph points.
    Here is a blog that discusses OneCoin’s business model in more detail and provides links to
    numerous videos and presentations.
    Here is a video in which OneCoin’s “owner and founder” makes some generic comments about
    the role that cryptocurrencies have to play at a payments conference sponsored in part by
    OneCoin in Europe. OneCoin is barely mentioned.
    Here is a post on BehindMLM, a multi-level marketing watchdog site, that discusses the US
    pullback.


SHARE THIS:

                                     More




Filed Under: Investing, Scams
Tagged With: OneCoin, Ponzi Scheme, Scam, Pyramid scheme

https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                            5/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Killeen,
                                                                               11/11/19        PageTX 52 of 63




                          ABOUT JASON TYRA




LEAVE A COMMENT
Comment




Name*



Email*



Website

    POST

   Notify me of follow-up comments by email.

   Notify me of new posts by email.




                                                                               REQUEST A
                                                                               CONSULTATION
                                                                               OR call us at 254.449.7995

https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                            6/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Killeen,
                                                                               11/11/19        PageTX 53 of 63

                                                                   name


                                                                               email


                                                                               comment




                                                                                   SUBMIT




                                                                           EMPLOYMENT OPPORTUNITIES

                                                                           Jason M. Tyra, CPA, PLLC periodically has
                                                                           employment opportunities for experienced
                                                                           bookkeepers, tax …

                                                                           Learn More >




                                                                           CATEGORIES

                                                                           Accounting

                                                                           Business

                                                                           General

                                                                           How To

                                                                           Investing

                                                                           Payroll

                                                                           Product Reviews

                                                                           Regulation

                                                                           Retirement



https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                                  7/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Killeen,
                                                                               11/11/19        PageTX 54 of 63

                                                                Scams

                                                                           Taxes




JOIN OUR MAILING LIST                               First Name *                        Last Name *


                                                    E-Mail Address *                    Captcha
                                                                                                                 SUBMI




Copyright © 2015 Jason Tyra CPA | 254.449.7995 | PO Box 690161 | Killeen, TX 76549
Website by Web Savvy Marketing




https://web.archive.org/web/20151230143208/https://www.tyracpa.com/onecoin-is-a-scam/                               8/8
Case 1:17-cr-00630-ER Document 173 Filed 11/11/19 Page 55 of 63




              EXHIBIT I-2
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 56 of 63




                                                                                                                972.201.9008




   ABOUT             ACCOUNTING                  TAX SERVICES                  CONSULTING     PAYMENTS           CONTACT




ONECOIN IS A SCAM
December 30, 2015 by Jason Tyra — 5 Comments

UPDATE: If OneCoin is still participating in “voluntary monthly audits,” Semper Fortis isn’t doing
them. According to Georgi Kaloyanov, the firm’s managing partner, Semper Fortis performed just
two monthly audits “regarding the consistency of the block regarding OneCoin” [sic] and hasn’t
worked with the company since August of 2015.




I had an unusually long conversation recently with a potential client regarding the tax
consequences of virtual currency mining and trading. This particular individual was heavily
invested in OneCoin, which I had not heard of prior to her call. I am always excited to learn about
something new, so I asked for more details. However, as this person told me more about OneCoin,
my auditor’s fraud warning antennae began to twitch.

I have been working in the virtual currency space for several years, which is about three lifetimes
for the virtual currency ecosystem. I have seen many virtual currency startups come and go for a
variety of reasons, but very often due to theft and fraud. Before that, I worked in public accounting,
consulting, and retail banking. In my experience, no one likes to be told that they have been
suckered- even less so by someone they don’t know and trust. I think I will not get any new
business from the potential client who explained OneCoin to me. Nevertheless, I wanted to offer
my current impression of OneCoin and point out a few things to potential investors.

WHAT IS ONECOIN?
OneCoin is a proprietary digital currency created by One Coin Limited, a Gibraltar based company.
Unlike Bitcoin, which is based on an open-source, non-proprietary platform and mining network in
which anyone can (theoretically) participate, OneCoin is currently owned and controlled by just one
organization of related party affiliates. Users who want to invest in OneCoin must first purchase a
https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                                     1/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 57 of 63

“package” that claims to show them how to make money trading assets such as gold and
cryptocurrencies online. The lower packages also include books such as Napoleon Hill’s “Think
and Grow Rich” that are either in the public domain or can be obtained at very low cost from other
sources.

Users who want to participate in mining must be inducted by another user who is already a
member of the network and then purchase tokens that are exchanged for mining activity. Earlier
users share in the “profits” earned by users they recruit.

OneCoin is not actively traded on any known exchange or trading platform that handles digital
currencies. The only place it appears to be listed at all (besides OneCoin’s own website and its
affiliates) is xcoinx, a seemingly defunct or perpetually incomplete website. The xcoinx website
contains several “coming soon” sections and content referencing a hack that appears to be lifted
straight from another well-known trading platform’s website. In fact, all of the sites pushing or
promoting OneCoin have the same anonymous, amateurish feel to them, as if they were thrown
together quickly/cheaply and have not been well maintained.

US participants in OneCoin’s program received a note by e-mail last fall explaining that US trading
and withdrawals to US customers had been suspended pending registration with the relevant
regulators. OneCoin balances remain inaccessible with no clear timeline as to when they will be
available to US users. It isn’t clear what regulators OneCoin (a non-US company) believes itself
beholden to or why, but the Securities and Exchange Commission and the Commodities Futures
Trading Commission were both cited in the e-mail as regulators with whom the company may need
to register before reopening to US persons.

WHAT DO SCAMS LOOK LIKE?
The Association of Certified Fraud Examiners, of which I am a member, has identified the following
indicators of common scams:

    The investment opportunity promises “guaranteed” returns.
    The opportunity is described as “once-in-a-lifetime,” or pressures you to buy immediately
    “before it is too late.”
    The deal sounds too good to be true. Compare any promised return with the returns on well-
    known stock indexes.
    The investment offer was unsolicited.
    You are unable to find any public information about the investment opportunity. Often, this is
    explained away as the investment being “by invitation only” and a “secret that is best kept, lest
    too many people get involved.”
    The opportunities or people touting them are located outside of the United States. This
    particular point gives the scam an exotic feel and includes the idea (real or implied) that profits
    can be squirreled away offshore and away from the taxing authorities.
    You do not know the person who is contacting you, or they are just an acquaintance.


What about OneCoin? According to OneCoin’s website:

https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                           2/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 58 of 63

“OneCoin provides a once in a lifetime opportunity, revolutionizing the business world of todays
digital economy. The OneCoin concept is born out of the success of the pioneering cryptocurrency,
Bitcoin. It all started back in 2009 when a new digital currency was introduced to the internet and
financial world. Only in 2013 this currency has seen a 75 times increase in its starting price. It
started at a price of only 0.10 USD per coin and has been traded for over 1.100 USD per coin.
Through its success Bitcoin popularized cryptocurrency paved the way for more innovative and
better concept. The opportunity has now opened for you to be part of the next big winner in digital
currency, OneCoin. OneCoin has the ambition to become the next big cryptocurrency as it uses
the latest technology, provides long term value to its investors and has a well thought through
concept. This opportunity is only available through a strict by invitation basis, providing you the
knowledge you need to succeed in the world of crypto-currency.” [sic]

Notice any similarities between the ACFE’s list and OneCoin’s model and marketing materials?

Also, note the numerous references to Bitcoin, which is not affiliated with or even terribly similar to
OneCoin. You may have noticed that OneCoin associates itself with Bitcoin at every possible
opportunity in its marketing materials and on its website.

THE VERDICT
Unfortunately, frauds are often difficult to prove, even when losses start to add up. There is a fine
line between a bad investment or bad management and an operation whose intent was to dupe
unsuspecting investors all along. However, OneCoin shows many of the hallmarks of at least two
types of common frauds- the pyramid scheme and the Ponzi scheme.

If you’ve made it this far, then you’ve likely done a little research on your own and are looking for
confirmation for your own conclusion (either for or against). With an operation as vague and
opaque as OneCoin, we may not know for sure for many months, or even years, but I think it will
likely be sooner than that.

For what it’s worth, here are my thoughts on OneCoin:

    Assuming for a moment that you could withdraw or trade them, which at least US users are
    unable to do for the moment, with whom would you trade? Where would you send them? They
    aren’t accepted anywhere as payment. No known entity makes a market for OneCoin or offers
    the ability to cash out to fiat currency, which will be a requirement in order to implement the
    payment card functionality promised by the company’s marketing materials. Today, it looks like
    your only potential counter parties are other OneCoin users. This is a great deal for early
    adopters who are in a position to sell their appreciated holdings, but not so much for later ones
    who buy in as an investment.
    OneCoin’s recruitment model clearly meets the definition of a multilevel marketing program. The
    problem with multilevel marketing schemes is that they are mathematically unsustainable- there
    aren’t enough potential recruits for the pyramid to go more than few levels deep. Once again,
    this is a great setup for early adopters, but few others should expect to earn much, if anything,
    from downstream recruits.


https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                           3/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 59 of 63

    OneCoin’s materials are heavy on jargon and rhetorical hand waving, but light on substantive
    technical or financial details. The company aggressively promotes itself by citing the
    distinguished, but uncorroborated resume of its founder, and association with others rather than
    standing on its own history or accomplishments.
    The company proudly points out that an independent auditor reviews its blockchain and issues
    a report on a monthly basis, but this is hardly conclusive evidence for or against OneCoin as a
    scam. Semper Fortis appears to be a reputable firm actually in operation in Bulgaria. They
    probably do quality work, but their work doesn’t prove what OneCoin says it does. Even if it did,
    OneCoin has deliberately misrepresented the existence and frequency of Semper Fortis’ attest
    work. The report addresses only the claims made by the company in reference to the OneCoin
    blockchain, which was created by and is controlled by One Coin Limited. It does not address the
    solvency, financial structure or business model of the company specifically or OneCoin more
    generally. It is not an auditor’s report within the legally accepted meaning in the United States or
    as generally understood with respect to financial statement audits. The auditor was not engaged
    and makes no attempt to evaluate anything about OneCoin except whether the technical
    representations made by the company are an accurate reflection of the way its blockchain
    works. This is important because the report can be true and correct in every respect and
    OneCoin can still be a scam.


THE BIG PICTURE
In my professional opinion, OneCoin is a sophisticated example of a classic pyramid and/or Ponzi
scheme with just enough of the sheen of respectability and legitimacy to make it a long-ish con.
Here is how I think it works:

    The first phase of the con is the sale of basically worthless self-help type investor education
    materials while building hype around OneCoin and perhaps seeking outside investment in the
    company itself. The perpetrators also use this period to build up OneCoin’s legend with public
    appearances (see the conference talk given by OneCoin’s founder at the link below), paid
    advertising (the fake profile in Forbes cited by CoinTelegraph), and fake or massively overstated
    trading and price appreciation history (OneCoin’s back office for insiders and the whole xcoinx
    website for others). The user pyramid fills out during this phase with early adopters aggressively
    recruiting downstream users. If investors are involved, they are likely of the small, non-
    accredited type. Venture capitalists and institutions will be put off by opaque or incomplete
    business plans or by due diligence work that says that the founders have checkered histories
    and will stay away.
    In phase two, the cash taken in by some parts of OneCoin’s operations will likely be used to
    fund limited withdrawals by early adopters. This fuels the hype, since early users who make
    money (and don’t know they are the beneficiaries of a Ponzi scheme) become OneCoin’s most
    vocal supporters. The most important aspect of this phase is to control withdrawals through a
    combination of greed (“you’ll miss out on future gains!”) and lies (“regulators / hackers / banks
    have disrupted withdrawals at present”) to ensure that the scam isn’t brought down early by a
    run. Exposure driven by people unaffiliated with the scam will bring in new money and also
    encourage ambivalent or dubious investors to stick around in the fear that they might miss out
    on “the next Bitcoin.”
https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                           4/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 60 of 63

    In the final phase, OneCoin will collapse as the founders take their profits and disappear. With
    no one supporting the scam, OneCoin will begin to crumble. The percentage of trading activity
    that wasn’t fabricated may continue on its own momentum for some time before users realize
    that something has changed. Trading volumes will fall and withdrawals will slow down before
    stopping altogether. Tech support and customer service will become unresponsive. If the
    founders don’t disappear outright, then the company may falsely claim that an outside influence
    is preventing them from making good and pledge to work diligently to restore operations.
    However, normal operations will never be restored. The key aspect of the final phase is that it
    must occur before users start to realize that OneCoins can’t be used anywhere, are illiquid, and
    actually kinda suck as an investment. That is why I believe the lifecycle of this operation is likely
    to be measured in months, rather than years.


I believe that OneCoin is somewhere between late phase two and early phase three.

WHAT CAN YOU DO?
The IRS has special rules for victims of Ponzi-type schemes. Generally speaking, Ponzi losses get
ordinary loss treatment rather than capital loss treatment, which increases the amount that can be
deducted in the year of the loss. If I’m right and you’ve lost on OneCoin, you may be able to lessen
the blow by deducting those losses at tax time. You may also be able to obtain some measure of
relief by contacting the Federal Trade Commission or another regulator charged with protection of
consumers. Contact us for more information.

If you have something to add to the discussion surrounding OneCoin, please comment below.

OTHER SITES THAT DISCUSS ONECOIN
    Here is an article published by CoinTelegraph that provides a few (mostly incidental) details
    suggesting that OneCoin is not what it seems.
    Here is another article from InsideBitcoins that expands on some of the CoinTelegraph points.
    Here is a blog that discusses OneCoin’s business model in more detail and provides links to
    numerous videos and presentations.
    Here is a video in which OneCoin’s “owner and founder” makes some generic comments about
    the role that cryptocurrencies have to play at a payments conference sponsored in part by
    OneCoin in Europe. OneCoin is barely mentioned.
    Here is a post on BehindMLM, a multi-level marketing watchdog site, that discusses the US
    pullback.
    Here is an article in the Mirror, a UK newspaper, that describes a OneCoin event in that country
    and the author’s impressions.


SHARE THIS:

                                     More




Filed Under: Investing, Scams
https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                           5/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 61 of 63

Tagged With: OneCoin, Ponzi Scheme, Pyramid scheme, Scam




                         ABOUT JASON TYRA




 Robert Ulvberget
 I’m just curious , do you think network marketing is a scam?

 Jason Tyra
 Though I think it unlikely that most people will do well with network marketing, there are a number
 of reputable companies that sell quality products (Mary Kay, for example) that include network
 marketing as part of their business model. Nevertheless, there is a fine line between illegal
 pyramid schemes and legitimate MLM operations. If you are interested in a borderline /
 controversial case, look up Bill Ackman’s report on Herbalife from 2012.


 John
 Curious, you criticized the education (which is the product) that comes with free tokens but the
 only way to access the education is to become a member of OneCoin, I believe. So how did you
 access and make it through all of the education courses in order to be able to criticize it?

 Jason Tyra
 I did not review the materials, though others have (see the links at tbe bottom of the post) and
 their comments informed mine. I probably would not review the investor education curriculum,
 even if given the opportunity, because I see it as incidental to OneCoin’s model. These materials
 have as their only purpose generating interest in mining and trading OneCoin, an “asset” that has
 literally no other application and was created expressly for the purpose.


 Gold Trust
 ONECOIN is a high level scam model. When looking for a scam model, people often think “when
 the time is come, the founder will take all the money and disappear”. Which Onecoin, they don’t
 need to do that.
 Right now, which all the cash flow to the system, the founder ‘s already WIN. When the money
 flow to the system slowly (no more new anticipated people, no more new members). They just FIX
 the Onecoin price to “very low” price (how about 0.1 usd per onecoin) and steal all the money of
 the system. When the members blame them for the money they lost (because of very low
 exchange price), they said :”Bitcoin drop and rise, we are the same. New members, come on…We
 will rise again”.

https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                           6/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 62 of 63




                                                                               REQUEST A
                                                                               CONSULTATION
                                                                               OR call us at 972.201.9008


                                                                                name

                                                                                email


                                                                                 comment




                                                                                                   SUBMIT




                                                                            EMPLOYMENT OPPORTUNITIES

                                                                            Jason M. Tyra, CPA, PLLC periodically has
                                                                            employment opportunities for experienced
                                                                            bookkeepers, tax …

                                                                            Learn More >




                                                                            CATEGORIES

                                                                            Accounting

                                                                            Business

                                                                            Crowdfunding

                                                                            General

                                                                            How To

                                                                            Investing

                                                                            Payroll

https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                                   7/8
                                           OneCoin
                       Case 1:17-cr-00630-ER       is a Scam - 173
                                              Document         Jason M.Filed
                                                                        Tyra, CPA, PLLC | Dallas,
                                                                               11/11/19       PageTX 63 of 63

                                                                            Product Reviews

                                                                            Regulation

                                                                            Retirement

                                                                            Scams

                                                                            Taxes




JOIN OUR MAILING LIST
                                                     First Name*                         Last Name*

                                                     E-Mail Address*                     Captcha

                                                                                                      reCAPTCHA challenge image




                                                                                                                                  SUBMI
                                                                                                      Privacy & Terms




Copyright © 2016 Jason Tyra CPA | 972.201.9008| 1341 West Mockingbird Lane, Suite 600W | Dallas, TX 75247




https://web.archive.org/web/20160429063530/https://www.tyracpa.com/onecoin-is-a-scam/                                                8/8
